Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT

This Eighth Amendment to Credit Agreement (the "Amendment"), dated as of May 2,
2019, is among UNITED STATES LIME & MINERALS, INC., a Texas corporation (the
"Borrower"), the financial institutions and other lenders listed on the
signature pages hereof (such financial institutions and lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a "Lender" and collectively as "Lenders"), and WELLS FARGO BANK,
N.A., as administrative agent for the Lenders (the "Administrative Agent"). 

RECITALS:

A. The Borrower, certain of the Lenders and the Administrative Agent entered
into that certain Credit Agreement dated as of August 25, 2004, as amended by
the First Amendment to Credit Agreement dated as of August 31, 2005, by the
Second Amendment to Credit Agreement dated as of October 19, 2005, by the Third
Amendment to Credit Agreement dated as of March 31, 2007, by the Fourth
Amendment to Credit Agreement dated as of June 1, 2010, by the Fifth Amendment
to Credit Agreement dated as of May 7, 2015, by the Sixth Amendment to Credit
Agreement dated as of October 27, 2016 and by the Seventh Amendment to Credit
Agreement dated as of May 2, 2019 (said Credit Agreement as amended, extended,
renewed or restated from time to time, the "Credit Agreement").

B. The Borrower and the Lender have agreed to an amendment to the Credit
Agreement to add a definition that was inadvertently omitted.

C. The Lenders, the Administrative Agent and the Swing Line Lender hereby agree
to amend the Credit Agreement on and subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I


Definitions

1.1 Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Credit
Agreement as amended hereby, and all references to "Sections," "clauses,"
"Articles," "Exhibits," and "Schedules" are references to the Credit Agreement's
sections, clauses, articles, exhibits and schedules.

ARTICLE II


Amendments to Credit Agreement

2.1 Amendments to Section 1.01.  Section 1.01 of the Credit Agreement is amended
as follows:

(a) The following definitions are hereby added to Section 1.01 in appropriate
alphabetical order to read as follows:

 “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.








ARTICLE III


Conditions Precedent

3.1 Conditions.  The effectiveness of this Amendment is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent shall have received executed counterparts of this
Amendment from each party hereto.

(b) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
opinions, certificates and instruments as the Administrative Agent shall
reasonably require.

ARTICLE IV


Ratifications, Representations and Warranties

4.1 Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect.  The Borrower, the
Lenders and the Administrative Agent agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.

4.2 Representations and Warranties.  The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of the Borrower and will not violate the articles
of incorporation or bylaws of the Borrower, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof (excluding, however,
representations and warranties that relate to a specific date and were true and
correct on such date), (c) no Default or Event of Default has occurred and is
continuing, and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Credit Agreement as amended hereby.

ARTICLE V


Miscellaneous

5.1 Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document  furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or the Lenders or any closing shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.

5.2 Reference to Credit Agreement.  Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

5.3 Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.4 Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of each Lender, the Administrative Agent and the Borrower and their
respective successors and assigns, except the Borrower






may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender.

5.5 Effect of Waiver.  No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

5.6 Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.7 Costs, Expenses and Taxes.  The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

5.8 Guarantor's Acknowledgment.  By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Amendment or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
its Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.

5.9 Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same
instrument.  For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

5.10 Governing Law; Binding Effect.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.

5.11 ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]

 








Executed as of the date first written above.

 

BORROWER:

 

 

 

 

UNITED STATES LIME & MINERALS, INC.

 

 

 

 

By:

\s\ Michael L. Wiedemer

 

 

Michael L. Wiedemer

 

 

Vice President and Chief Financial Officer

 










 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

 

By:

\s\ Jason Ford

 

 

Jason Ford

 

 

Senior Vice President

 

 








ACKNOWLEDGED AND AGREED TO:

 

 

 

 

ACT HOLDINGS, INC.
ARKANSAS LIME COMPANY
COLORADO LIME COMPANY
CORSON LIME COMPANY
TEXAS LIME COMPANY
U.S. LIME COMPANY (formerly named
U.S. LIME COMPANY – HOUSTON)
U.S. LIME COMPANY – O&G, LLC
(formerly named U.S. LIME – O&G
COMPANY, LLC)
U.S. LIME COMPANY – SHREVEPORT
U.S. LIME COMPANY – ST. CLAIR
U.S. LIME COMPANY – TRANSPORTATION
U.S. LIME – O&G (DELAWARE) LP, LLC
U.S. LIME – O&G GP, LLC

 

 

 

By:

\s\ Michael L. Wiedemer

 

 

Michael L. Wiedemer

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

U.S. LIME – O&G PARTNERS, LP

 

 

 

By:

U.S. Lime – O&G GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

\s\ Michael L. Wiedemer

 

 

Michael L. Wiedemer

 

 

Vice President and Chief Financial Officer

 

 



